In re Smith, Virgil L.; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 334349; to the Court of Appeal, First Circuit, No. 2009 KA 0192.
Denied. Because relator did not seek an extension of time until after the delay period for filing an application for writs in this Court expired and his conviction became final, see La.C.Cr.P. art. 922(B); La. S.Ct.R. X section 5, he may no longer seek direct review in this Court. Relator may file additional claims for relief in an application for post-conviction relief directed to the court in which he was convicted, La. C.Cr.P. art. 926, subject to the time limits imposed by La.C.Cr.P. art. 930.8.